Broyles, J.
Section 4421 of the Civil Code, which provides that no action for the recovery of damages for homicide, injury to the person, or injury to property shall abate by the death of either party, but that such cause of action, in case of the death of the plaintiff, shall survive to the personal representative of the deceased plaintiff, refers to pending suits only. Frazier v. Georgia Railroad Co., 101 Ga. 77 (28 S. E. 662); Peebles v. C. & W. C. Ry. Co., 7 Ga. App. 279 (66 S. E. 953). Consequently, where the petition showed that the suit was -brought by the administrator of R. for alleged injuries to a horse which at the time of the injury belonged to R., who was then alive, and where it further appeared in the petition that R. had not instituted any suit, but that the suit was commenced after the death of R., the petition should have been dismissed on demurrer. Judgment reversed.
Action for damages; from city court of Carrollton — Judge Beall. January 15, 1915.
Boylcin & Boylcin, Raymond Robinson, J. M. 'Moore, for plaintiff in error. Newell & Spradlin, contra.